United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
U.S. ARMY, U.S. ARMY MEDICAL
RESEARCH INSTITUTE OF INFECTIOUS
DISEASES, Fort Detrick, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0807
Issued: August 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from the September 3, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established expansion of her claim to include a right
shoulder condition or any other condition causally related the July 23, 2012 accepted work
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 23, 2012 appellant, a 47-year-old biologist, sustained a traumatic injury in the
performance of duty when she received a routine smallpox vaccination. She developed a large
blister at the site, which required drainage on two occasions. On August 9, 2012 appellant
presented with localized redness, pain, warmth, and firmness at the site. She was found to have a
localized allergic reaction to the vaccination.
On August 29, 2012 Dr. Renata J.M. Engler, a Board-certified allergist and
immunologist, related appellant’s history and symptoms and findings on physical examination.
In addition to fatigue, shoulder myalgia and myositis, and hypertension (systemic), she assessed
generalized myalgias with features of arthralgias and joint stiffness. “Onset linked with cytokine
peaks triggered by potent THl cytokine responses to vaccinia immunization.… Symptoms may
have been confounded by overlapping drug reaction….” Dr. Engler also assessed dermatitis due
to drugs and medicines, generalized. She noted a generalized rash with onset temporally
associated to peak vaccinia reactions following immunization “but etiology confounded by
addition of antibiotic.” Dr. Engler added that appellant’s response to corticosteroids suggested
immune mediated rash rather than other infection as the source.
OWCP accepted appellant’s claim for contact dermatitis due to drugs or medicines in
contact with skin.
Given the chronicity of her right shoulder pain, OWCP referred appellant, together with
her medical record and a statement of accepted facts, to Dr. Jonathan R. Van Meter, a Boardcertified dermatologist. Dr. Van Meter examined her on November 15, 2013. It was his opinion
that, as he observed no current rash on examination, there was no need for continuing active
treatment and as the skin reaction had resolved, continuing physical therapy was not required.
OWCP also referred appellant to Dr. Ulgan I. Sila, a Board-certified allergist and
immunologist, for the purpose of determining whether the smallpox vaccine could cause a
shoulder condition. Dr. Sila related appellant’s history. He noted that on April 30, 2013 she
received a routine tuberculosis skin test on her left forearm, to which she had a severe reaction
with warmth and erythema. The left arm was painful and moderately swollen and during this
time, there was a significant flare up of appellant’s right arm and shoulder pain. Dr. Sila
described his findings on physical examination. The right shoulder had no gross limitation of
motion, but the neck and right upper shoulder were sensitive to touch.
Dr. Sila diagnosed an adverse reaction to a smallpox vaccination characterized by an
exaggerated local reaction, generalized pruritic dermatitis, and chronic pain syndrome involving
the shoulder area. Asked if a smallpox vaccination would cause a severe allergic reaction, he
explained that it could cause an immediate allergic or hypersensitivity reaction, most likely due
to the vaccine or its various components, such as antibiotics that are present in the vaccine. Such
immediate reactions were usually IgE mediated, occurred within several hours after the
administration of the vaccine, and were characterized by generalized dermatitis, pruritus, and
symptoms of anaphylaxis, such as hypertension, breathing difficulties, cardiac abnormalities, and
abdominal pain. Dr. Sila explained that a hypersensitivity reaction could also be delayed

2

Type III reaction, such as serum sickness or Arthus reaction.2 Arthus reaction could occur
within a few hours and was a local reaction involving pain, redness, swelling, and sometime
tissue damage. Serum sickness was a generalized reaction occurring 7 to 21 days after an
injection of the antigen and was characterized by generalized rash, fever, lymph node
enlargement, and sometimes urinary problems. Dr. Sila reiterated that a hypersensitivity reaction
could involve the local vaccination site or become systemic, or both.
OWCP referred appellant to Dr. Robert Allen Smith, a Board-certified orthopedic
surgeon. He noted that appellant’s condition appeared to resolve gradually over time, but at one
point there was concern that because of the rather severe reaction to the vaccination there might
be an underlying abscess or encroachment into the deep structures around the shoulder joint. An
imaging study proved to be benign, however. Appellant nonetheless continued to complain of
severe pain about her shoulder, which she stated involved both of her arms, causing weakness
and muscle pain. “Apparently, [appellant] has some concern that she has other types of
conditions such as thoracic outlet syndrome or chronic regional pain syndrome related to this
incident.”
Dr. Smith described his findings on physical examination. It was obvious to him that
appellant was sensitive to these types of vaccination procedures, but it did not appear that she
had any identifiable chronic destruction of her right shoulder joint. He confirmed that contact
dermatitis was the correct and appropriate diagnosis for her case. Dr. Smith could find no
evidence of any musculoskeletal involvement with regard to the right shoulder joint that would
require an additional diagnosis being added to the accepted medical conditions. He observed:
“In my opinion, [appellant’s] symptoms are difficult to explain at this point from an objective
[perspective] given her relatively benign examination and essentially normal structural studies.”
In a decision dated March 14, 2014, OWCP denied an expansion of the accepted
conditions in appellant’s case.
Appellant requested a review of the written record by an OWCP hearing representative.
She noted that in May 2013 she received a tuberculin skin test on her left arm that exacerbated
her hyperimmune inflammatory response.
Dr. Jay R. Montgomery, a Board-certified family physician specializing in allergy and
immunology, advised on March 31, 2014 that it was his opinion that appellant’s right upper
extremity findings were suggestive of brachial plexus neuritis. Brachial plexus neuritis
following immunization against smallpox had been reported. Dr. Montgomery explained that the
exact etiology of postvaccination brachial plexus neuritis was unknown, but an aberrant
autoimmune possibility existed, rather than direct injury to the nerve. “Given the continued
weakness documented most recently by the US Hansen’s Center, [brachial plexus neuritis] seems
all the more a possibility.” In the absence of other causes, using the World Health
Organization’s most current Protocol of Assessing Vaccine Adverse Event Causally, the
evidence presented in appellant’s case would be adjudged “consistent with a causal association
to immunization.”
2

Dr. Sila noted that appellant had previously received a smallpox vaccination as a child.

3

Appellant submitted reference materials relating brachial plexus neuropathy and its
clinical presentation, smallpox vaccinations and adverse reactions, acute brachial neuropathy,
and brachial plexus neuritis following genital human papillomavirus vaccination.
Dr. Patricia I. Dillon, Chief of the Medical Biosurety Program at the Barquist Army
Health Clinic, related appellant’s history on May 20, 2013. After receiving the smallpox
vaccination, appellant demonstrated hypersensitivity to medications. The immune-triggered
inflammatory process tended to occur in the right shoulder area involving the joint and overlying
muscles. X-ray studies confirmed that there was an inflammatory reaction in the bursa region of
the shoulder joint. Appellant continued to experience chronic pain. Dr. Dillon advised that it
was their working diagnosis that the smallpox vaccination triggered a hypersensitivity immune
cascade. On April 1, 2014 she noted that appellant would be following up with the
immunologists at the Walter Reed National Military Medical Center with the goal of identifying
what did and what did not cause her hyperimmune response in order to better identify the
component of her immune system that had become hyperresponsive. Dr. Dillon indicated that,
although testing for an underlying medical condition had thus far been negative, appellant’s
symptoms were consistent with brachial neuritis secondary to the smallpox vaccination.
In a decision dated September 3, 2014, an OWCP hearing representative affirmed the
March 14, 2014 decision denying an expansion of the accepted medical conditions in appellant’s
case due to the lack of any substantial medical findings.
On appeal appellant argues that contact dermatitis was only one of the numerous
symptoms she exhibited after the smallpox vaccination. Because of the complex nature of her
reaction, she was evaluated by a number of medical specialists, and their consensus was that her
condition was due to an injury triggered by the smallpox vaccination, which resulted in an
inflammatory joint and nerve condition. Appellant points to Dr. Engler’s August 29, 2012 report
as to how the injury resulted in her diagnosed conditions. She points to comments made by an
advanced practice registered nurse on September 23, 2012. Appellant also points to a
December 20, 2013 letter written by Dr. Dillon in which she takes issue with a nonphysician
evaluating the probative value of medical opinions and she takes issue with the hearing
representative’s discussion of the evidence.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the evidence,3 including that he or she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
he or she claims compensation is causally related to that employment injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

4

physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
OWCP is not a disinterested arbiter but rather performs the role of adjudicator on the one
hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation on OWCP to see that its administrative processes are impartially
and fairly conducted.9 Although the claimant has the burden of establishing entitlement to
compensation, OWCP shares responsibility in the development of the evidence.10 Once OWCP
starts to procure medical opinion evidence, it must do a complete job.11 It has the responsibility
to obtain from its referral physician an evaluation that will resolve the issue involved in the
case.12
ANALYSIS
OWCP accepted that appellant sustained a traumatic injury in the performance of duty on
July 23, 2012 when she received a routine smallpox vaccination. The early medical evidence
made clear that appellant had developed a large blister at the site with localized redness, pain,
warmth, and firmness. Appellant was found to have a localized allergic reaction to the
vaccination. Dr. Engler, the attending allergist and immunologist, diagnosed dermatitis due to
drugs and medicines. She noted a generalized rash with onset temporally associated to peak
vaccinia reactions following immunization. Thus, OWCP accepted appellant’s claim for contact
dermatitis due to drugs or medicines in contact with skin.
Appellant claims, however, that the vaccination caused more than dermatitis. She argues
that it also caused an inflammatory joint and nerve condition or hyperimmune inflammatory
response. Appellant bears the burden of proof to establish the essential elements of causal
relationships. Causal relationship requires a rationalized medical opinion explaining, to a
reasonable degree of medical certainty and based on objective clinical findings, how her
smallpox vaccination caused a firmly diagnosed inflammatory joint and nerve condition or
hypersensitivity reaction.
6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Thomas M. Lee, 10 ECAB 175 (1958).

10

William J. Cantrell, 34 ECAB 1233 (1983); Gertrude E. Evans, 26 ECAB 195 (1974); see John J. Carlone, 41
ECAB 345, 358 (1989) (finding that the medical evidence was not sufficient to discharge claimant’s burden of proof
but remanding the case for further development of the medical evidence given the uncontroverted inference of causal
relationship).
11

William N. Saathoff, 8 ECAB 769 (1956).

12

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); Richard W. Kinder, 32 ECAB 863, 866 (1981) (noting that the
report of OWCP referral physician did not resolve the issue).

5

The record contains several medical opinions that are supportive of appellant’s claim.
Dr. Engler noted that the onset of appellant’s diagnosed generalized myalgias, with features of
arthralgias and myositis, was linked with cytokine peaks triggered by potent Th1 cytokine
responses to the vaccinia immunization. OWCP referred appellant to Dr. Sila, another allergist
and immunologist, for the purpose of determining whether the smallpox vaccine could cause a
shoulder condition. He answered in the affirmative. Dr. Sila diagnosed an adverse reaction to a
smallpox vaccination characterized by an exaggerated local reaction, generalized pruritic
dermatitis, and chronic pain syndrome involving the shoulder area. He confirmed that the
vaccination appellant received could cause an allergic or hypersensitivity reaction, which could
involve the local vaccination site or become systemic, or both. The characteristic symptoms he
described appeared to reflect appellant’s reaction. Although this tended to support the linkage
Dr. Engler observed between appellant’s chronic pain condition and the vaccination, OWCP did
not ask Dr. Sila to comment on Dr. Engler’s opinion or to address whether the July 23, 2012
smallpox vaccination had indeed caused a medical condition other than contact dermatitis.
Further support for appellant’s claim came from Dr. Montgomery, another allergist and
immunologist. He believed that her right upper extremity findings were suggestive of brachial
plexus neuritis. Brachial plexus neuritis following immunization against smallpox had been
reported and although the exact etiology of postvaccination brachial plexus neuritis was
unknown, an aberrant autoimmune possibility existed, as opposed to a direct injury to the nerve.
Given appellant’s continued documented weakness, Dr. Montgomery believed brachial plexus
neuritis was all the more a possibility. It was his opinion that in the absence of other causes,
using the World Health Organization’s most current Protocol of Assessing Vaccine Adverse
Event Causally, the evidence presented in appellant’s case would be adjudged consistent with a
causal association to immunization.
Appellant submitted reference materials relating brachial plexus neuropathy and its
clinical presentation, smallpox vaccinations and adverse reactions, acute brachial neuropathy,
and brachial plexus neuritis following genital human papillomavirus vaccination.13
It was also Dr. Dillon’s opinion that appellant’s symptoms were consistent with brachial
neuritis secondary to the smallpox vaccination. Chief of the Medical Biosurety Program at the
Barquist Army Health Clinic, Dr. Dillon noted that appellant demonstrated hypersensitivity to
medications. The immune-triggered inflammatory process tended to occur in the right shoulder
area involving the joint and overlying muscles. X-ray studies confirmed that there was an
inflammatory reaction occurring in the bursa region of the shoulder joint. Appellant continued to
experience chronic pain. It was Dr. Dillon’s working diagnosis that the smallpox vaccination
triggered a hypersensitivity immune cascade.
There is no medical opinion to the contrary. That is, no physician has taken issue with
any of the opinions offered by Drs. Engler, Sila, Montgomery, and Dillon. Dr. Van Meter, the
referral dermatologist, merely confirmed that appellant had no current rash on examination and
13

Medical texts and excerpts from publications are of no evidentiary value in establishing the necessary causal
relationship as they are of general application and are not determinative of whether the specific condition claimed was
causally related to the particular employment injury involved. Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S.
Vansick, 31 ECAB 1132 (1980).

6

that her skin reaction had resolved and Dr. Smith, the referral orthopedic surgeon, noted that
while it was obvious to him that appellant was sensitive to these types of vaccination procedures,
it did not appear that she had any identifiable chronic destruction of her right shoulder joint.
From an orthopedic perspective, he could find no evidence of any musculoskeletal involvement.
Neither of these reports contradicted the opinions given by the specialists in allergy and
immunology.
The Board will set aside OWCP’s September 3, 2014 decision and will remand the case
for a supplemental opinion from Dr. Silas. OWCP should ask Dr. Silas to comment on the
opinions given by Drs. Engler, Montgomery, and Dillon and to offer his own opinion on whether
appellant’s smallpox vaccination caused an identifiable medical condition other than right
shoulder contact dermatitis. Following such further development as may become necessary,
OWCP shall issue a de novo decision on appellant’s claim. On appeal appellant points to
comments made by an advanced practice registered nurse on September 23, 2012. However, a
nurse is not a “physician” within the meaning of FECA and is therefore not competent to give a
medical opinion on the matter.14 Appellant also references on appeal a letter from Dr. Dillon.
However, that letter is not found in the case record.
CONCLUSION
The Board finds that this case is not in posture for decision on whether the July 23, 2012
work injury caused a right should condition or any other condition. Further development of the
medical opinion evidence is warranted.

14

Vicky L. Hannis, 48 ECAB 538 (1997); see 5 U.S.C. § 8101(2) (the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by state law).

7

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: August 13, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

